.

Case 1:20-cv-21442-FAM Document 1 Entered on FLSD Docket 04/03/2020 Page 1 of 3

 

 

 

+ FILED BY. iP D.C.

 

APR 03 2020
UNITED STATES DISTRICT COURT

SOUTHERN DISTRICT OF FLORIDA NBR OS bist Gr
§. 5. OF FLA. - MIAMI

 

 

 

Civil Case Number:

So sshv

(Write the full name of the plaintiff)

;

NE .-Gemdy, © NAL.
VU. Dye |

 

 

(Write the full name of the defendant/s in this case)

I.

A.

vs.

COMPLAINT UNDER THE CIVIL RIGHTS ACT, 42 U.S.C. § 1983

Party Information

Plaintiff: C CaAAd
Address: 23 “/27 Ge A id b) Ye
Inmate/Prison No.: Nias KP hod \ he

Year of Birth: | 1y va (Do a include day or month, pursuant to Fed. R. Civ. P 5.2)

(Write your name, address and prison/inmate number, if applicable)

4 ,
Defendant: Swain Gen _ Defendant: G, [) | Az.
Official Position: Acck(C ips Official Position: TA

Place of Employment: Place of Employment:

(Write the full name of each defendant, official position and place of employment. Attach a
separate page if you need additional space for additional defendants. )

 

 

 

eat / div 990 *

Case i Cod ~
Mag “

Judge pee pd $_ LY

Motn lip Wes Fee
Receipt #
Case 1:20-cv-21442-FAM Document 1 Entered on FLSD Docket 04/03/2020 Page 2 of 3

yok
t

Il. Statement of Claim

Briefly describe the facts of your case. Describe how each defendant is involved, names of other
persons involved, and dates and pl aces. Each claim should be stated in a separately num bered
paragraph. Please use short and plain staterrents, with separately numbered paragraphs indicating
why the relief requested should be granted. Do not ialude legal arguments or cite cases or statutes.
Attach additional pages, if necessary.

QA Ie, leg \upyttn, Di CU bent!
For Full Wvew

 

 

 

 

 

 

 

III... Relief Requested

Briefly state what you are requesting from the Court (what do you want the Court to do). Do not
include legal arguments or cite cases or statutes. Attach additional pages, if necessary.

Ful coctitubon Pow Skee £ Aw) feo Vlas
br OU Chine plats Poti

 

 

 

 

 

 

 
Case 1:20-cv-21442-FAM Document 1 Entered on FLSD Docket 04/03/2020 Page 3 of 3

yen
.

 

 

IV. Jury Demand

Are you demanding a jury trial? vA Yes i No

 
  

, 20

 

A

Signature of Plaintiff

 

I declare under penalty of “_ that the oy is truce and correct.

felon 4120
e Cail ee Pp

Signature of Plaintiff
